      Case 1:21-cv-00796-RP Document 9-2 Filed 09/15/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION



UNITED STATES OF AMERICA,

                      Plaintiff,

       V.                                                     Civil No. 1:21-cv-796-RP

THE STATE OF TEXAS,

                      Defendant.


                      [PROPOSEDI ORDER GRANTING MOTION
                     FOR LEAVE TO FILE BRIEF AS AMICI CURIAE

       Before the Court is the Motion for Leave to File Brief as Amici Curiae filed on

September 15, 2021, by the Commonwealth of Massachusetts as counsel for proposed amici

States (ECF No.   J. Having considered the Motion, and noting that it is not opposed by the
Parties, the Court fmds that it should be and is hereby GRANTED. The proposed brief

submitted with the Motion shall be filed in this action upon entry of this Order.

       SO ORDERED on this            day of           ,   2021.



                                                     THE HONORABLE ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE
